Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Takashi SAITO (69,536)  on June 3, 2021.
The application has been amended as follows: 
Please amend claims 1,4,14,26 and 27 as follows:

1. (Currently Amended) A pellicle for an EUV photo mask comprising: 
	a frame portion made of Si; and
	a membrane disposed on the frame and including at least one metal layer, wherein:
	the membrane consisting of equal to or less than five layers or equal to or more than three layers, 
the pellicle has an EUV transmittance higher than 85 % and smaller than 87.72 % and an EUV reflectance lower than 0.25 % and greater than 0.01 %, at a wavelength of 13.5 nm,
the membrane consists of: 
a base membrane layer made of silicon nitride or SiC;
a core layer disposed on the base membrane layer; 
a cover layer disposed on the core layer and made of a doped silicon layer;
a first metal layer disposed on the cover layer and made of Mo or Zr; and
	a second metal layer disposed on the first metal layer and made of Ru, 
a thickness of the core layer is largest in the membrane and in a range from 10 nm to 50 nm,
a thickness of the second metal layer is smaller than a thickness of the first metal layer, and
a thickness of the cover layer is smaller than the thickness of the first metal layer and in a range from 0.5 nm to 10 nm.


4. (Currently Amended) A pellicle for an EUV photo mask, comprising:
	a frame portion having an opening; and
a membrane disposed on the frame and consisting of five layers, wherein:
the five layers are: 
a base membrane layer made of silicon nitride or SiC;
		a core layer disposed on the base membrane layer and made of polysilicon or amorphous silicon;  
	a cover layer disposed on the core layer;
a first metal layer disposed on the cover layer; and
a second metal layer disposed on the first metal layer,
a thickness of the base membrane layer is in a range from 1 nm to 40 nm, and
a thickness of the first metal layer is in a range from 1 nm to 10 nm and greater than a thickness of the second metal layer.

14. (Currently Amended) The pellicle of claim [[4]] 13, wherein the second metal layer is a Ru layer 


26. (Currently Amended) The pellicle of claim 1, wherein, a thickness of the core layer is in a range from [[10]] 20 nm to [[50]] 40 nm.


27. (Currently Amended) The pellicle of claim 4, wherein the core layer is made of poly silicon 

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach pellicles meeting the limitations recited in the claims including the layers recited, any recited optical properties and especially the relative thicknesses of the two metal layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 5, 2021